United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-10412
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BASILIO HERNANDEZ-RODRIGUEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:01-CR-264-ALL-D
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Basilio Hernandez-Rodriguez appeals his conviction of

illegal reentry following deportation.   He argues that his

previous deportation proceeding was fundamentally unfair due

to the retroactive application of statutory changes to the

immigration laws barring him from seeking a waiver of

deportation, allowing him to collaterally challenge the

deportation proceeding in his criminal case.   Hernandez’s

deportation proceeding was not rendered fundamentally unfair


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10412
                               -2-

because he was not able to argue for a waiver of deportation.

United States v. Lopez-Ortiz, 313 F.3d 225, 231 (5th Cir. 2002),

cert. denied, 123 S. Ct. 922 (2003).

     AFFIRMED.